This was a motion to require appellant to amend his Brief by printing therein the order of the Circuit Judge settling the case. It was not denied that the printed Brief contained the case as settled; and the Circuit Judge did not direct his order of settlement to be printed.
*596December 23, 1891.
Gr. F. Prince, for motion.
B. F. Whitner, contra.
The court held that it had no power to amend the case as settled by the Circuit Judge. A “Case” may be recommitted to have it resettled or amended by the Circuit Judge ; but that is not the motion here. Besides, this order is not one of the papers required by rule 5 to be incorporated in the “Case.” Motion refused.